IN T.[~IE SUPREME COURT OF TI~DE STATE OF DELAWARE

THOMAS W. WI-IITTEN, §
§ No. 384, 2014
Defendant Be1ow, §
Appel1ant, § Court Below--Superior Court
§ of the State of De1aware in and
v. § for New Castle County
§
STATE OF DELAWARE, §
§
Plaintiff Be1ow, § Cr. ID No. 93 00027 0DI
Appellee. § `

Submitted: August 4, 2014
Decided: August 27, 2014

Before HOLLAND, RIDGELY and VALIHURA, Justices.
0 R D E R

This 27th day of August 2014, it appears to the Court that:

(1) In 1993, the appellant, Thomas W. Whitten, pled guilty to two counts
of Burglary in the Third Degree and was sentenced to four years at Leve1 V
suspended after six months for probation. As part of the sentence, Whitten was
ordered to pay restitution. In 2001, the unsatisfied portion of the restitution was
reduced to a civil judgment

(2) On May 1, 2014, a capias issued when Whitten did not appear for a
contempt hearing for nonpayment of restitution. On June 18, 2014, a Superior

Court Commissioner committed Whitten to the Department of Correction in

default of $8,907.01 cash bail, the full amount due on the unsatisfied portion of the
restitution. The Commissioner also scheduled the matter for a contempt hearing on
July 17, 2014. At the contempt hearing, a Commissioner modiied the bail set
from cash to unsecured, and Whitten was released on the commitment

(3) On July 21, 2014, Whitten filed a notice of appeal hom the
Commissioner’s June 18, 2014 order setting the cash bail. By notice dated July 21,
2014, the Clerk directed that Whitten show cause under Supreme Court Rule 29(b)
why the appeal should not be dismissed based upon this Court’s lack of jurisdiction
to entertain an interlocutory appeal in a criminal matter. Whitten’s August 4, 2014
response to the notice to show cause does not address the jurisdictional issue raised
in the notice.

(4) The Court’s appellate jurisdiction over criminal matters is li1nited to
final judgments of a judge of the Superior Court.' The Court has no jurisdiction to
review a Commissioner’s order setting bail.

NOW, TI-IEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),
that the appeal is DISMIS SED.

BY THE COURT:

/\_»!§jrwt.ll!..~a/

Justice

‘ Del. const art Iv, § 11(1)(1»).